Order entered April 24, 2013




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-12-01042-CR

                              JOE ANTHONY CORTEZ, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 363rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F11-63290-W

                                           ORDER
        The Court REINSTATES the appeal.

        On March 22, 2013, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On April 22, 2013, we received appellant’s brief, together

with an extension motion. Therefore, in the interest of expediting the appeal, we VACATE the

March 22, 2013 order requiring findings.

        We GRANT the April 22, 2013 extension motion and ORDER appellant’s brief filed as

of the date of this order.

                                                     /s/   DAVID EVANS
                                                           JUSTICE